MONTEMURO,
Justice, dissenting.
An anonymous epitaph reads:
This is the grave of Mike O’Day Who died maintaining his right of way. His right was clear, his will was strong, But he’s just as dead as if he’d been wrong.
Bartlett, Familiar Quotations, 1105a (14th ed. 1968). Because one does not know the cause of Mr. O’Day’s demise, it is easy to find humor in the words drafted to his memory. The same epitaph could be used to memorialize the death of James Springer, but there is no humor in his passing. Mr. Springer also perished while rightfully maintaining his right of way. Unfortunately, the majority fails to recognize that Mr. Springer did nothing wrong. Rather, they conclude that “James had a duty not to collide with negligently parked vehicles.” (Op. at 137 n. 4). Because I do not share this view, I dissent for the reasons set forth below.
This appeal presents us with the opportunity to reconsider the question of whether the “assured clear distance ahead” rule should be applied rigidly to a motorist whose visibility is impaired by the topography of the roadway. The assured clear distance ahead rule, as codified at section 3361 of the Vehicle Code, 75 Pa.C.S.A., provides that:
[n]o person shall drive at a speed greater than is reasonable and prudent under the conditions and having regard to the actual and potential hazards then existing, nor at a speed greater than will permit the driver to bring his vehicle to a stop within the assured clear distance ahead. Consistent with the foregoing, every person shall drive at a safe and appropriate speed when approaching and crossing an intersection or railroad grade crossing, when approaching and going around curve, when approaching a hill crest, when traveling upon any narrow or winding roadway and when special hazards exist with respect to pedestrians or other traffic or by reason of other weather or highway conditions.
This rule has been called “‘the safe rule’ * * * ‘inflexible’ * * * ‘fixed and unchangeable’”. Metro v. Long Transp. Co., 387 Pa. 354, 360, 127 A.2d 716, 719 (1956). Nowhere are these observations more clearly illustrated than by the courts’ application of the assured clear distance ahead rule to motorists who have crested a hill, or rounded a curve. Traditionally, the topography of the road, whether it be the crest of a hill or a curve in the road, does not relieve a motorist of his or her duty to drive at a speed no greater than would permit the motorist to bring his or her vehicle to a stop within the *138assured clear distance ahead. See, e.g., Haines v. Dulaney, 424 Pa. 608, 609-12, 227 A.2d 625, 626 (1967) (assured clear distance ahead is not shortened by a blind curve);1 Hogg v. Bessemer & Lake Erie R.R. Co., 373 Pa. 632, 638-9, 96 A.2d 879, 882-3 (1953) (if a motorist’s lights do not disclose the road beyond the crest of an upgrade, it is the driver’s duty to have his vehicle under such control that he could stop or turn aside in ease there is an obstacle beyond the crest which is not visible to the motorist); Weibel v. Ferguson, 342 Pa. 113, 118-9, 19 A.2d 357, 360 (1941) (driver must maintain such control over his car as to enable him to stop within the range of his headlights, however much his visibility may be impaired by storm, darkness, fog, curve in the road or other conditions); Hutchinson v. Follmer Trucking Co., 333 Pa. 424, 427-8, 5 A.2d 182, 184 (1939) (the operator of a motor vehicle has a duty to maintain such control over the vehicle as to enable him to bring it to a stop within the range of its headlights — a mandate fixed and unchangeable, however much the visibility be impaired by storm, darkness, fog, a curve in the road, or other conditions); Gaber v. Weinberg, 324 Pa. 385, 388, 188 A. 187, 188 (1936) (the assured clear distance may be long, as on a straight road in bright daylight, or it may be shortened by storm, fog, a curve in the road or other conditions); Turner v. Smith, 237 Pa.Super. 161, 168, 346 A.2d 806, 809 (1975) (assured clear distance ahead rule violated if motorist crests hill at a speed in excess of what is necessary to avoid colliding with a static object beyond the crest). Flick v. James Monfredo, Inc., 356 F.Supp. 1143, 1148 (E.D.Pa.1973) (under Pennsylvania law, assured clear distance ahead rule is not modified by curves in the road; thus, a motorist who enters a blind curve at a speed which will not allow the motorist to avoid colliding with a stationary object has violated the rule), aff'd, 487 F.2d 1394 (3d Cir.1973); Drenning v. Williams, 344 F.Supp. 1365, 1366-7 (E.D.Pa.1972) (under Pennsylvania’s assured clear distance ahead rule, motorist was negligent as a matter of law for failing to drive at speed no greater that would permit him to stop within the assured clear distance ahead even though this distance was shortened by a dip in the road), aff'd, 480 F.2d 1220 (3d Cir.1973).
Nonetheless, “there is some logic in arguing that the application of the rule to curves and hills is impracticable and that an exception thereto should be recognized.” Annotation, “Assured clear distance” statute or rule as applied at hill or curve. ” 133 A.L.R. 967 (1941). See, Notarianni v. Ross, 384 Pa. 63, 72, 119 A.2d 792, 796 (1956) (Musmanno, J., dissenting). Although we have been steadfast in our refusal to recognize such an exception, we have embraced other exceptions to the rule. For example, we have held that a motorist does not violate the rule as a matter of law by: colliding with a vehicle which suddenly darts into the motorist’s assured clear distance, Fleischman v. Reading, 388 Pa. 183, 130 A.2d 429 (1957); colliding with a vehicle when temporarily blinded by bright lights, Buohl v. Lockport Brewing Co., 349 Pa. 377, 37 A.2d 524 (1944); colliding with a vehicle which was traveling in the wrong lane of traffic, at night, without lights, Schofield v. Druschel, 359 Pa. 630, 59 A.2d 919 (1948); or, by colliding with an object that is either too small or too well camouflaged to be readily diseernable, Koelle v. Philadelphia Elec. Co., 443 Pa. 35, 277 A.2d 350 (1971); Simrell v. Eschenbach, 303 Pa. 156, 154 A. 369 (1931). As we observed in Fleischman v. Reading:
‘Assured clear distance ahead’ means only what it says: a clear distance that is assured, that is, one that can reasonably be depended on. The rule does not mean that the motorist must carry in his mind every possible series of combinations which could conspire against him, and that he must transport ready-made solutions to overcome all fortuitous hazards which suddenly face him. Assured does not mean guaranteed. When a driver approaches the crest of a hill, there comes a moment when, because of the convexity of the highway, he has practically no guaranteed clear dis*139tance ahead, but he can reasonably be assured that no one will be insane enough to approach the crest of the road from the other side of the summit, using the contrary lane of travel. If such a predicament should develop and a collision result, the motorist on his own side of the thoroughfare cannot be declared guilty of contributory negligence as a matter of law on the theory that he did not have an assured clear distance ahead.
Id. 388 Pa. at 185-6, 130 A.2d 429, 431.
Our reasoning in Fleischman is equally applicable here. “[A] motorist must often depend on a safety which is not apparent, in spite of the lack of an ‘assured clear distance ahead.’ ” Notarianni 384 Pa. at 72, 119 A.2d at 796 (Musmanno, J., dissenting). Thus, a safe and prudent driver should be able to assume that, as he crests a hill or rounds a curve, his lane of travel will not be blocked by a stopped vehicle, nor any other stationary object. If drivers are not permitted to rely on this assumption, the only safe motorists will be those individuals who, upon reaching the crest of a hill or a curve in the road, stop their vehicles, and reconnoiter the road ahead before proceeding. Id., 119 A.2d at 796. Such a result is untenable. Therefore, I would hold that the assured clear distance ahead rule is not violated as a matter of law when a motorist’s visibility is limited by the topography of the road. However, the finder of fact would still determine whether the motorist is operating his or her vehicle at a safe and prudent speed.
CAPPY, J., joins in this dissenting opinion.

. Haines is factually similar to the instant case. There, we affirmed the trial court's determination that the plaintiff was contributorily negligent as a matter of law for violating the assured clear distance ahead rule when the plaintiff rounded a sharp curve, and was unable to stop before colliding with a truck parked on the roadway.